Citation Nr: 0423856	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  98-05 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral optic 
atrophy.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for 
hepatitis C infection.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The appellant served on a period of active military service 
in the Army from March 1973 to March 1976.  The appellant 
also had periods of reserve service in the United Stated 
Marine Corps Reserve.  This matter comes properly before the 
Board of Veterans' Appeals (Board) on appeals from the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  

The issue of entitlement to compensation under 38 U.S.C. 
§ 1151 for hepatitis C infection is addressed in the Remand 
portion of the decision below and is remanded to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The appellant has bilateral optic atrophy as a result of 
head injury incurred in a motorcycle accident on April 9, 
1980.

2.  The appellant was not in active military service on April 
9, 1980.


CONCLUSION OF LAW

Bilateral optic atrophy was not incurred in active military 
service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the applications.

Second, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the appellant the required 
notice with respect to the claim for service connection for 
bilateral optic atrophy in a letter dated March 2003.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the appellant's claim for service connection for 
bilateral optic atrophy.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 

II.  Service Connection 

The appellant claims entitlement to service connection for 
bilateral optic atrophy.  He claims that he incurred 
bilateral optic atrophy as the result of injuries sustained 
in a motorcycle accident in 1980.  He specifically asserts 
that he was in active military service at the time of the 
accident.


The medical evidence of record reveals that on April 9, 1980 
the appellant was involved in a motorcycle accident.  At that 
time he incurred severe head and face injuries which caused 
bilateral optic atrophy leaving him with severe visual 
impairment and legally blind.  That the veteran has a current 
disability caused by injuries sustained in this motorcycle 
accident is not at issue.  There is a considerable volume of 
medical evidence which reveals that the injuries sustained in 
this accident resulted in bilateral optic atrophy which left 
the appellant legally blind.  However, the difficulty with 
the appellant's claim is whether or not he was in active 
military service at the time of the accident.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131.  

With respect to the appellant's claim, active military 
service includes active duty, any period of active duty for 
training (ADT) during which the individual concerned was 
disabled or died from a disease or injury incurred in the 
line of duty, and any period of inactive duty training (IDT) 
during which the individual concerned was disabled or died 
from an injury incurred in the line of duty.  38 U.S.C.A. 
§§ 101(24).  

Active duty is defined as full-time duty in the Armed Forces, 
other than active duty for training, including authorized 
travel to or from such duty or service.  38 U.S.C.A. 
§§ 101(21).  ADT means full-time duty in the Armed Forces 
performed by Reserves for training purposes, and authorized 
travel to or from such duty.  38 U.S.C.A. §§ 101(22).  IDT 
means duty, other than full-time duty, prescribed for 
Reserves.  38 U.S.C.A. §§ 101(22).

When an individual is disabled or dies from an injury 
incurred while proceeding directly to or returning directly 
from ADT or IDT, the individual is deemed to have been on 
such duty.  However, whenever a claim is filed alleging that 
the claimant is entitled to benefits because of such duty, 
the burden of proof is in the claimant.  38 C.F.R. § 3.6(e) 
(2003).  

The evidence of record reveals that the veteran had a period 
of Reserve service in the Marine Corps Reserve from September 
1966 to January 1968.  From March 1973 to April 1976 the 
veteran served on active duty in the Army.  Finally, from 
August 1978 until 1983 the appellant again served in the 
Marine Corps Reserve.  This last period of service, and the 
appellant's duty status during specific periods of time, is 
what is at issue in the present case.

As noted above the appellant incurred his bilateral optic 
atrophy as a result of injuries sustained in a motorcycle 
accident on April 9, 1980.  At that time the appellant was a 
civilian employee of the Armed Forces Radio and Television 
Service (AFRTS).  He was also a member of the Marine Corps 
Reserve at this time.  

In February 2004, a hearing was held before the Board 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  At this 
hearing the appellant made assertions about his duty status 
on April 9, 1980.  Initially he testified that he had been 
given informal verbal orders to active duty for one week to 
cover, and represent the Marine Corps at an AFRTS conference.  
He also testified that on the evening of April 9, 1980, at 
the time he had his accident, he was on this way to a 
"wetting down" party for his Marine Corps Reserve unit to 
celebrate the promotion of several officers.  He also alleged 
that the records of his duty were unavailable because a 
former reserve officer from his unit was court-martialed for 
destroying records.  He did admit on questioning that no line 
of duty investigation into his accident was ever conducted.  

The RO obtained a copy of the appellant's Reserve Retirement 
Credit report for the period of time in question.  This 
report reveals that for the period of time from September 
1979 to August 1980 the appellant earned a total of 37 
retirement points.  Thirty-four points were inactive duty 
points, while only 3 points were for active duty.  These 
three points represent three days of active duty from 28 to 
30 September 1979.  There is no indication that the veteran 
was on active duty status during the week of April 9, 1980 
when he had his accident.  

A letter dated September 1996 was submitted by the former 
director of the Marine Corps public affairs office in Los 
Angeles.  This letter states that "during April 1980 I 
requested [the appellant's] assistance with a project we were 
working with AFRTS-LA.  While assisting us on this project, 
he was seriously injured in a motorcycle accident while 
traveling between our office and the AFRTS facility."  The 
Board notes inconstancies between this letter, that the 
appellant was injured during business travel between the 
AFRTS facility and the Marine Corps office, and the other 
assertions made that the veteran was injured while going to 
an after hours Marine Reserve Unit party at a bar.  

A July 1997 letter from another former Reserve unit member 
indicates that the appellant was injured during an "extra 
active duty" assignment while traveling to a meeting site.  
However, the Board notes that the author of this letter 
indicates he met the appellant in March 1980 and then joined 
the appellant's reserve unit in October 1980 after the 
appellant had already had his motorcycle accident.  

The RO contacted the appropriate records depositories and 
confirmed that no line of duty investigation was conducted 
with respect to the appellant April 1980 motorcycle accident.  
Moreover, the RO has obtained written copies of military 
orders placing the appellant on temporary active duty for 
short periods of time in 1979 and 1981.  That such copies 
have been obtained counters the allegations that the 
appellant's records were destroyed.  Moreover, these written 
orders also counter the appellant's assertion that he was on 
"informal verbal orders" to active duty.  The Board does 
not understand how such orders can exist and be verified for 
the purpose of reserve pay and retirement purposes.  The 
evidence of record does not show any record of the veteran 
receiving written orders, or receiving retirement point 
credit, for active duty during the period of time including 
April 9, 1980.  The preponderance of the evidence does not 
show that the veteran was on active duty or ADT for this 
period of time.  

The veteran's other assertion is that he was injured in the 
motorcycle accident on the evening of April 9, 1980 while 
traveling to an after-work-hours party at a bar for his 
Marine Reserve Unit.  If the appellant were injured during 
travel to IDT he would be considered to have been in active 
military service for the purpose of service connection.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(e).  What confirms 
that this was not IDT is that no line of duty investigation 
into the veteran's motorcycle accident was conducted.  If the 
appellant was injured during travel to IDT a line of duty 
investigation would have been conducted.  As such, the 
preponderance of the evidence shows that the appellant was 
not on IDT at the time of his accident in April 1980.  

The preponderance of the evidence is against the appellant's 
claim.  The evidence does not support the assertion that the 
appellant was on active duty, active duty for training, or 
inactive duty training at the time of his motorcycle accident 
in April 1980.  As such, he was not on active military 
service on April 9, 1980 and service connection cannot be 
awarded.  


ORDER

Service connection for bilateral optic atrophy is denied.  


REMAND

The appellant claims entitlement to compensation under 
38 U.S.C. § 1151 for hepatitis C infection.  He asserts that 
he was infected with the hepatitis C virus as a result of 
treatment at VA medical facilities subsequent to July 1996.

As noted in the decision above, the appellant was involved in 
a motorcycle accident in April 1980.  At that time he 
incurred severe injuries and required blood transfusions.  In 
July 2003, the RO obtained a medical opinion about the 
etiology of the veteran's hepatitis C infection from a VA 
physician.  This opinion stated that it was likely that the 
veteran was infected with the hepatitis C virus as a result 
of multiple blood transfusions during treatment for injuries 
sustained in the 1980 motorcycle accident.

In support of his claim the appellant indicates that he was 
married to his ex-wife from October 1986 to July 1996.  He 
claims that because this is after the 1980 motorcycle 
accident, and his ex-wife is not infected with hepatitis C, 
that he had to have contracted the hepatitis C virus after 
July 1996.  He further indicates that since July 1996 he has 
only received medical treatment at VA medical facilities.  
His assertion is that, if he had been infected with the 
hepatitis C virus in 1980, he would have infected his ex-wife 
during the period of their marriage, 1986 to 1996, in the 
course of normal marital relations.  As such he asserts that 
he must have been infected after July 1996.

The July 1993 VA medical opinion was very complete.  However 
it did not address this assertion.  It is the Board's 
understanding that the hepatitis C infection rate for 
monogamous couples, in which only one was infected with 
hepatitis C virus is around 5 percent, which is well below 
comparable rates for HIV/AIDS or hepatitis B infection.  See 
VBA Fast Letter 04-13 (June 29, 2004).  However, review by a 
physician is required to address this contention.  

Accordingly, this issue is remanded to the RO for the 
following development:

1.  The RO should forward the claims file 
to a VA physician with the appropriate 
expertise in hepatitis infections, 
preferably the physician who rendered the 
July 2003 VA medical opinion, if he is 
still available.  The physician is 
requested to review the medical evidence 
of record and offer an opinion as to the 
etiology of the appellant's hepatitis C 
infection.  Specifically the physician is 
requested to address if it is possible for 
the appellant to have been infected with 
the hepatitis C virus in 1980 and not have 
spread the infection to his wife in the 
course of normal marital relations during 
the period of their marriage from October 
1986 to July 1996.  The examining 
physician should provide complete 
rationale for all conclusions reached.

2.  The RO should provide the appellant 
and his representative a copy of the 
medical opinion obtain and they should be 
afforded an opportunity to respond.  
Thereafter, the RO should readjudicate the 
appellant's claim for entitlement to 
compensation under 38 U.S.C. § 1151 for 
hepatitis C infection.  If the benefit on 
appeal remains denied, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



